                                                                                        ..
                                                                       '   -   ------,-------
                                                                           ' t 's DC ~-- i ; h'\ \'
                                                                               r·,r-"'\l'"T \1\ ~r    "': r'
                                                                               L/\..)\.___/\__;l'i~   ''~ i
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
Common Cause/New York, as an organization
and on behalf of its members,
                              Plaintiff,
               -against-                                                         17    CIVIL 6770 (AJN)

                                                                                      JUDGMENT
Robert A. Brehm et al.,
                                   Defendants.
-----------------------------------------------------------X

        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons stated in the

Court's Findings of Fact and Conclusions of Law dated January 10, 2020, the Court concludes that New York's

refusal to provide inactive lists at polling locations violates the Equal Protection Clause. The State is therefore

ordered to provide the names of inactive voters registered to vote in a particular election district to the poll

workers of that election district. The Court further concludes that the State's affidavit-ballot process does not

violate the Fourteenth Amendment. And the Court identifies three discrete voters as to whom the State violated

the National Voter Registration Act. In its Amended Complaint, Common Cause requested the award of "the

costs and disbursements incurred in connection with this action, including, without limitation, their reasonable

attorneys' fees, expenses, and costs." If Common Cause continues to seek this award, it is ordered to detail its

expenses and submit letter briefing justifying its request no later than three weeks from the date of the Order.

The State may submit its briefing regarding Common Cause's request no later than three weeks after that.

Common Cause may then submit a reply no later than one week after that. The Court retains jurisdiction to

monitor the State's compliance with the terms of the Order.

Dated: New York, New York
       January 13, 2020

                                                                     RUBY J. KRAJICK

                                                                       Clerk of Court
                                                               BY:
